1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7   IN THE MATTER OF GUARDIANSHIP
 8   AND CONSERVATORSHIP FOR
 9   EDWARD MALOOF, an incapacitated
10   adult.
11                                                                             NO. 29,891

12 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
13 Albert J. Mitchell, Jr., District Judge

14 Robert Richards
15 Santa Fe, NM

16 for Conservator

17 John McCall, Law Works L.L.C.
18 John McCall
19 Albuquerque, NM

20 Guardian ad Litem

21 Laurie A. Hedrich, PA
22 Laurie A. Hedrich
23 Albuquerque, NM

24 for Guadian Angels Guardian


25                                 MEMORANDUM OPINION

26 BUSTAMANTE, Judge.
 1        Appellant appeals from orders appointing a conservator and a plenary guardian

 2 for him. In this Court’s notice of proposed summary disposition, we proposed to

 3 affirm. Appellant has filed a memorandum in opposition. We have considered

 4 Appellant’s arguments, and as we are not persuaded by them, we affirm.

 5 Denial of the Petition to Replace the Conservator

 6        Appellant contends that the district court erred in denying his motion to replace

 7 his niece, Nancy Kersey, with another conservator. [DS 19] Appellant asserts that the

 8 district court should have replaced Ms. Kersey because “the medical professionals

 9 who testified all recommended against” retaining Ms. Kersey as the conservator. [DS

10 19] Appellant also contends that the district court erred in failing to set a hearing on

11 his motion. [DS 19]

12        In this Court’s notice of proposed summary disposition, we noted that in the

13 district court, Appellant, through his original guardian ad litem, represented that he

14 did not oppose the appointment of Ms. Kersey as conservator. Accordingly, we

15 proposed to conclude that he waived any argument that there was not clear and

16 convincing evidence that Ms. Kersey was both qualified and suitable for the

17 appointment, as required by NMSA 1978, Section 45-5-407(I)(5) (1998). See

18 Cordova v. Taos Ski Valley, Inc., 1996-NMCA-009, 121 N.M. 258, 263, 910 P.2d
19 334, 339 (“A party who has contributed, at least in part, to perceived shortcomings in


                                              2
 1 a trial court’s ruling should hardly be heard to complain about those shortcomings on

 2 appeal.”). Appellant does not challenge this conclusion in his memorandum in

 3 opposition. Accordingly, the issue to be reviewed is whether the district court erred

 4 in refusing to replace an otherwise qualified and suitable guardian under the facts of

 5 this case.

 6        In the district court, Mr. Maloof filed his petition to replace Ms. Kersey as his

 7 conservator pursuant to NMSA 1978, Section 45-5-430 (1975). [RP 92] However,

 8 that section provides that upon petition of “[t]he protected person, his personal

 9 representative, the conservator, or any other person interested in the welfare of a

10 person for whom a conservator has been appointed” the district court may terminate

11 the conservatorship if it finds that the “disability of the protected person has ceased.”

12 Section 45-5-430. As Appellant did not contend that his disability had ceased at the

13 time of the filing of the petition, the district court did not err in refusing to terminate

14 the guardianship pursuant to this provision.

15        NMSA 1978, Section 45-5-416(A)(4) (1975), permits “[a]ny person interested

16 in the welfare of a person for whom a conservator has been appointed” to file a

17 petition seeking the removal of the conservator and the appointment of a temporary

18 or successor conservator. Unlike Section 45-5-430, Section 45-5-416(A) does not

19 specify that the protected person may file a motion pursuant to its provisions.


                                                3
 1 Assuming without deciding that the phrase “[a]ny person interested in the welfare of

 2 a person for whom a conservator has been appointed” is intended to include the

 3 protected person himself, we conclude that the district court did not err in refusing to

 4 remove Ms. Kersey and replace her with one of the suggested successor conservators.

 5 As Appellant provides no New Mexico authority setting out the standard of review on

 6 this issue and as his out-of-jurisdiction authorities do not support his argument, we

 7 review the district court’s decision regarding the replacement of a conservator for an

 8 abuse of discretion. Cf. In re Candice Y., 2000-NMCA-035, ¶ 32, 128 N.M. 813, 999

 9 P.2d 1045 (reviewing for an abuse of discretion a district court’s decision not to

10 replace a guardian ad litem).

11        The district court did not abuse its discretion in refusing to substitute another

12 conservator for Ms. Kersey. The tape logs indicate that the court-appointed qualified

13 healthcare professional, Dr. Russell, testified that whoever was appointed to a position

14 of control over Mr. Maloof’s affairs would have problems with him. [RP 376] This

15 testimony was consistent with what Dr. Russell stated in his report, which was not that

16 Ms. Kersey should be removed as conservator due to concerns that her

17 conservatorship would cause health problems for Mr. Maloof, but rather because it

18 might strain their familial relationship. [RP 150] This testimony is also consistent

19 with the court visitor’s reports, which state that Mr. Maloof becomes angry with Ms.


                                              4
 1 Kersey because of her role in taking over his financial affairs, and not because of any

 2 personal issues he has with her, such that he would be angry with anyone acting as his

 3 conservator. [RP 368, 452] Although two other doctors testified that Mr. Maloof’s

 4 anxiety was heightened in relation to Ms. Kersey [RP 377, 379], the district court was

 5 entitled to rely on Dr. Russell’s testimony to conclude that removing Ms. Kersey as

 6 conservator would not relieve Mr. Maloof of his anxiety with respect to his loss of

 7 control over important aspects of his life because his anxiety would be the same with

 8 any person acting as his conservator. The district court would be particularly justified

 9 in this conclusion in light of evidence that Mr. Maloof was suffering from dementia,

10 paranoia, and a personality disorder. [RP 376] Although there was conflicting

11 testimony on this issue, the district court was entitled to resolve any conflicts in the

12 evidence, and this Court will not re-weigh the evidence on appeal. See Las Cruces

13 Prof’l Fire Fighters v. City of Las Cruces, 1997-NMCA-044, ¶ 12, 123 N.M. 329, 940

14 P.2d 177.

15        Appellant also contends that the district court erred in refusing to hold a hearing

16 on Appellant’s motion to replace Ms. Kersey. However, as we stated in our notice of

17 proposed summary disposition, Appellant failed on two occasions to request a hearing

18 and had at least two opportunities to present evidence and argument to the district

19 court. Appellant filed a pro se motion to change his conservator on February 22,


                                               5
 1 2008. [RP 70] Because Appellant had counsel and because no hearing was sought

 2 on the motion, the district court did not err in failing to grant a hearing at that point.

 3 On April 16, 2008, John McCall filed a motion on behalf of Mr. Maloof, asking that

 4 Mr. McCall be appointed to replace Mr. Maloof’s guardian ad litem. [RP 90-95] In

 5 the motion, Mr. McCall also sought to terminate the conservatorship of Ms. Kersey

 6 and to replace her with a successor conservator. [RP 90-95] The record indicates that

 7 Mr. McCall did not file a request for a hearing on his motion. Nevertheless, a status

 8 hearing was scheduled for June 3, 2008, and at that hearing Mr. McCall was

 9 apparently given the opportunity to argue in support of his motion. [RP 106, 115-18]

10 The district court appointed Mr. McCall as Appellant’s replacement guardian ad litem.

11 [RP 116-17] With respect to the conservatorship, Mr. McCall apparently did not call

12 any witnesses or present any evidence to support his argument that Ms. Kersey should

13 be removed as conservator, and the district court stated that she would remain

14 conservator for the time being. [RP 115-18]

15        On August 29, 2008, Mr. Maloof filed a motion for a temporary appointment

16 of a conservator and a request for a status hearing. [RP 124-25, 126] Mr. Maloof

17 subsequently filed a request for a hearing on an emergency motion for temporary

18 appointment of conservator. [RP 169] A hearing was held on November 21, 2008.

19 [RP 171-74] Ms. Kersey, whose attorney had withdrawn and who was then pro se,


                                               6
 1 did not appear at this hearing. From the tape logs, it appears that Appellant, through

 2 Mr. McCall, made arguments in support of his motion and presented the testimony of

 3 Catherine Montano. [RP 172-74]

 4        As Appellant was provided with at least two opportunities to argue in support

 5 of his motion and at least one opportunity to present evidence on the issue, he was in

 6 fact provided with a hearing. Although Appellant asserts that, at a subsequent hearing

 7 on April 14, 2009, the district court stated that the issue of replacing Ms. Kersey as

 8 guardian would not be heard again, Appellant fails to support his argument that this

 9 fact alone was sufficient to deprive him of due process when at least two hearings on

10 the issue had already been held.

11 Appointment of Guardian Angels as Plenary Guardian

12        Appellant contends that the district court erred in appointing Guardian Angels

13 as the plenary guardian for Mr. Maloof because counsel for the conservator, Robert

14 Richards, is on Guardian Angels’s board of directors. [DS 21] However, Appellant

15 specifically argued in the district court that the fact that Mr. Richards served

16 uncompensated on the board of the plenary guardian and also represented Ms. Kersey

17 in this case did not create the type of conflict of interest that would require the

18 appointment of another plenary guardian. [RP 398] Accordingly, any error in the

19 district court’s failure to replace Guardian Angels on this basis was invited and will


                                             7
 1 not provide grounds for reversal on appeal. See Cordova, 1996-NMCA-009, 121

 2 N.M. at 263, 910 P.2d at 339.

 3        Instead, in the district court Appellant argued that it was the fact that the

 4 executive director of Guardian Angels had failed to disclose Mr. Richards’s

 5 uncompensated service on its board during the hearing that indicated that Guardian

 6 Angels could not comply with its fiduciary duties to Mr. Maloof. [RP 398] Appellant

 7 cites no authority that a party should be disqualified as a plenary guardian when it

 8 fails to disclose a relationship that Appellant asserts is not itself a disqualifying

 9 conflict of interest. Accordingly, we hold that the district court did not err in refusing

10 to remove Guardian Angels as plenary guardian. See In re Adoption of Doe, 100 N.M.
11 764, 765, 676 P.2d 1329, 1330 (1984) (stating that when a party cites no authority in

12 support of a proposition, we assume that no such authority exists).

13 Appointment of a Conservator When the Court Visitor Was Not Interviewed by
14 the Guardian Ad Litem

15        Appellant contends that the district court erred in appointing a conservator

16 when the guardian ad litem had not interviewed the court visitor as required by NMSA

17 1978, Section 45-5-407(B) (1998), and NMSA 1978, Section 45-5-404.1(A) (1993).

18 [DS 23-24] In our notice of proposed summary disposition, we proposed to hold that

19 Appellant waived this argument by stating at the hearing on the motion to appoint Ms.

20 Kersey that, while Appellant objected to the appointment of Ms. Kersey as guardian,

                                               8
 1 he had no objection to her appointment as conservator. See Cordova, 1996-NMCA-

 2 009, 121 N.M. at 263, 910 P.2d at 339. In Appellant’s memorandum in opposition,

 3 he does not dispute that he agreed, through his original guardian ad litem, to the

 4 appointment of Ms. Kersey as conservator, and he does not dispute that he therefore

 5 either waived or invited the error of which he now complains. [MIO 17-21]

 6 Accordingly, we conclude that where Appellant agreed at trial to the appointment of

 7 Ms. Kersey as conservator, the district court did not err in appointing Ms. Kersey,

 8 despite the fact that Appellant’s original guardian ad litem had not interviewed the

 9 court visitor.

10        To the degree that Appellant’s argument can be construed to mean that the

11 failure to interview the court visitor should have provided a basis to remove Ms.

12 Kersey and replace her with another conservator after she had been appointed, we

13 indicated in our notice of proposed summary disposition that it was not clear that

14 Appellant ever argued that the failure of the guardian ad litem to interview the visitor

15 should require the replacement of the conservator under the circumstances of this case.

16 Instead, it appeared that Appellant simply pointed out as a factual matter that the

17 guardian ad litem had never interviewed the court visitor and argued that Ms. Kersey

18 should be removed as conservator, not on this basis, but because the medical experts

19 who testified in the case advised against keeping her as the conservator. [RP 552 (¶


                                              9
 1 20), 553-54 (¶ 5-6)]      Accordingly, we proposed to affirm based on lack of

 2 preservation. See Woolwine v. Furr’s, Inc., 106 N.M. 492, 496, 745 P.2d 717, 721

 3 (Ct. App. 1987) (“To preserve an issue for review on appeal, it must appear that

 4 appellant fairly invoked a ruling of the trial court on the same grounds argued in the

 5 appellate court.”).

 6        In his memorandum in opposition, Appellant does not assert that he adequately

 7 preserved an argument that the guardian ad litem’s failure to interview the court

 8 visitor required the district court to replace the agreed-upon conservator with an

 9 alternate conservator. [MIO 18] Instead, he simply asserts that “[t]he interview was

10 [o]rdered by the [c]ourt on the record. . . and requested by the GAL, it was noted in

11 the GAL letter report of April 1 to the Court which is not in the record and should also

12 be noted in the hearing of June 15, 2009.” [MIO 18] But merely asking that the

13 interview be conducted or pointing out to the court that the interview had not been

14 conducted is not the same as making an argument that the conservator should be

15 replaced on this basis under circumstances where her conservatorship had been

16 previously agreed to by the Appellant through his original guardian ad litem.

17 Appellant never explained in the district court why the guardian ad litem’s failure to

18 interview the visitor should require the removal of Ms. Kersey as conservator, but

19 would permit the appointment of a successor conservator even though the court visitor



                                              10
1 had still not been interviewed. Accordingly, we hold that Appellant failed to

2 adequately preserve this issue.

3       Therefore, for the reasons stated in this opinion and the notice of proposed

4 summary disposition, we affirm.

5       IT IS SO ORDERED.



6
7                                      MICHAEL D. BUSTAMANTE, Judge

8 WE CONCUR:


 9
10 MICHAEL E. VIGIL, Judge


11
12 LINDA M. VANZI, Judge




                                         11